Donlon, Judge:
This appeal to reappraisement has been submitted for decision on the following stipulation of facts:
IT IS HEREBY STIPULATED AND AGREED by and between the parties to this action, subject to the approval of the court, that:
1. The merchandise consists of cooked frozen beef exported from Argentina on or about November 9, 1959 and imported into the United States on November 24,1959.
*5712. That the merchandise is not listed in the “Final List” effective on February 27, 1958, T.D. 54521 and is therefore subject to appraisement under the provisions of section 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
3. That neither such nor similar merchandise is freely offered or sold in the principal markets of Argentina for exportation to the United States, nor in the principal markets of the United States for domestic consumption.
4. That there is no controversy between the parties as to the statutory computation of constructed value as provided for in section 402(d) except that the parties hereby stipulated that the general expenses as computed by the Appraiser were overstated by $0.0938 per kilo; adjustment for this overstatement reduces the said constructed value to $1.1211 per kilo packed.
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be submitted for decision upon this stipulation.
Accepting this stipulation as an agreed statement of facts, I find and hold that constructed value, as defined in section 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 948, is the proper basis for determination of value of the cooked frozen beef, described in the invoice and entry of this appeal, and that such value is $1.1211 per kilo, net, packed.
Judgment will be entered accordingly.